UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4038



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DEONTAE RAYSHAUN COLETRAINE,     a/k/a    Deonte
Reshawn Coletrain,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (CR-05-49)


Submitted:   October 31, 2006            Decided:   November 27, 2006


Before TRAXLER, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gary M. Bowman, Roanoke, Virginia, for Appellant.        John L.
Brownlee, United States Attorney, Edward A. Lustig, Assistant
United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Deontae Rayshaun Coletraine appeals his conviction and

33-month prison sentence pursuant to his conditional guilty plea to

one count of possession of a firearm by a user of marijuana, in

violation of 18 U.S.C. § 922(g) (2000).         Coletraine reserved the

right to appeal the district court’s order denying his motion to

suppress a firearm recovered in a search of his person.

              We review factual findings underlying a district court’s

suppression determination for clear error and the district court’s

legal conclusions de novo.      United States v. Rusher, 966 F.2d 868,

873 (4th Cir. 1992).     When a suppression motion has been denied, we

review the evidence in the light most favorable to the Government.

United States v. Seidman, 156 F.3d 542, 547 (4th Cir. 1998).

              “[A]n officer may, consistent with the Fourth Amendment,

conduct   a    brief,   investigatory   stop   when   the   officer   has   a

reasonable, articulable suspicion that criminal activity is afoot.”

Illinois v. Wardlow, 528 U.S. 119, 123 (2000) (citing Terry v.

Ohio, 392 U.S. 1 (1968)).      To conduct a Terry stop, there must be

“at least a minimal level of objective justification for making the

stop.”    Wardlow, 528 U.S. at 123.       Reasonable suspicion requires

more than a hunch but less than probable cause and may be based on

the collective knowledge of officers involved in an investigation.

Id.; see also United States v. Hensley, 469 U.S. 221, 232 (1985).




                                  - 2 -
            In assessing police conduct in a Terry stop, courts must

look to the totality of the circumstances.                 United States v.

Sokolow, 490 U.S. 1, 8 (1989).         Officers conducting a lawful Terry

stop may take steps reasonably necessary to protect their personal

safety, check for identification, and maintain the status quo.

Hensley, 469 U.S. at 229, 235; see also United States v. Moore, 817

F.2d 1105, 1108 (4th Cir. 1987) (brief but complete restriction of

liberty is valid under Terry).

            We have reviewed the record, the district court’s order,

and   the   parties’   briefs   on    appeal.    Viewing    the   conflicting

evidence    in   the   Government’s    favor,   as   we   must,   the   officer

observed Coletraine, whom he knew from past dealings was involved

in drug activity, in a high drug trafficking area.                The officer

knew that Coletraine did not live on the property, which was posted

“No Trespassing.”       Moreover, the officer knew that Coletraine and

the other individuals present were suspects in a recent shooting.

When he saw the officers, Coletraine looked surprised and began to

walk backwards.

            Given these facts, the officer had reasonable suspicion

that crime was afoot.        He was therefore entitled to conduct a

limited frisk to ensure his own safety and that of the others

present.     During the patdown, the officer felt an object he

immediately knew to be a firearm.         Looking at the totality of the

circumstances and viewing the evidence in the light most favorable


                                      - 3 -
to the Government, we find that the gun was lawfully seized as part

of a proper Terry stop-and-frisk.    See United States v. Mayo, 361

F.3d 802, 805-08 (4th Cir. 2004); United States v. Raymond, 152

F.3d 309, 312 (4th Cir. 1998).

          Accordingly, the district court did not err in denying

Coletraine’s motion to suppress the firearm.   Therefore, we affirm

Coletraine’s conviction and sentence.       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                                 - 4 -